The allegations as to the homestead character of the property are sufficient as a basis for proofs. If under the particular facts of the case it is inequitable for the complainant, an adopted child, to claim against the testator's will and at the same time to demand or retain legacies under the will, such matters may be presented and adjudicated in further proceedings. See Palmer v. Palmer, 47 Fla. 200, text 205,35 South. Rep. 983.
Rehearing denied.
WEST, C. J., AND WHITFIELD, TERRELL AND STRUM, J. J., concur. *Page 51